 



EXHIBIT 10.12(b)

SECOND AMENDMENT TO CREDIT AGREEMENT

     This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”), dated
as of February 11, 2005, is by and among AMERICAN COLOR GRAPHICS, INC., a New
York Corporation (the “Borrower”), EACH OF THE LENDERS SIGNATORY HERETO, GECC
CAPITAL MARKETS GROUP INC., as Syndication Agent (the “Syndication Agent”), and
BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent for the
Lenders (in such capacity, the “Agent”). Capitalized terms used herein and not
otherwise defined shall have the meaning assigned such term in the Credit
Agreement (as defined below).

RECITALS:

           A.       The Borrower, the Lenders signatory thereto, the Syndication
Agent and the Agent are parties to that certain Credit Agreement, dated as of
July 3, 2003 (as amended to the date hereof, the “Credit Agreement” as amended
by, and together with, this Second Amendment, and as hereinafter amended,
modified, supplemented, extended or restated from time to time, being called the
“Amended Agreement”).

           B.       The parties hereto have agreed to amend the Credit Agreement
as set forth below.

     NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, the parties hereto agree as follows:

     SECTION 1.01       Amendments to Credit Agreement.

     (a)       Amendments to Section 7.22. Section 7.22 of the Credit Agreement
is hereby deleted and the following new Section 7.22 is inserted in replacement
thereof:

           7.22       Capital Expenditures.

     The Parent shall not make any Capital Expenditures. Neither the Borrower
nor any of its Subsidiaries shall make or incur any Capital Expenditure if,
after giving effect thereto, the aggregate amount of all Capital Expenditures by
the Borrower and its Subsidiaries on a consolidated basis, in excess of
insurance proceeds or condemnation awards, would exceed (a) $18,500,000 during
the Fiscal Year ending March 31, 2004, (b) $10,800,000 during the Fiscal Year
ending March 31, 2005, or (c) $14,000,000 during any Fiscal Year thereafter. To
the extent that the aggregate amount of Capital Expenditures of the Borrower and
the Subsidiaries during a Fiscal Year is less than the amount that is permitted
by the preceding sentence (the result of such permitted amount minus the actual
amount of Capital Expenditures during a Fiscal Year being the

32



--------------------------------------------------------------------------------



 



“Unused Amount”), the aggregate amount of Capital Expenditures that may be made
by the Borrower and the Subsidiaries during the next succeeding Fiscal Year will
be the sum of the amount otherwise permitted by the preceding sentence plus the
Unused Amount from the previous Fiscal Year.

     (b)       Amendment to Section 7.23. Section 7.23 of the Credit Agreement
is hereby deleted and the following new Section 7.23 is inserted in replacement
thereof:

           7.23       Fixed Charge Coverage Ratio.

     The Borrower will have a Fixed Charge Coverage Ratio of not less than
(a) 1.00 to 1.00 for the one-fiscal quarter period ended December 31, 2003,
(b) 0.89 to 1.00 for the two-fiscal quarter period ended March 31, 2004 (taken
together as one accounting period), (c) 0.86 to 1.00 for the three-fiscal
quarter period ended June 30, 2004 (taken together as one accounting period) and
(d) the ratio set forth below opposite each fiscal quarter end for each Four
Quarter Period then ended set forth below:

          Four Quarter   Fixed Charge Period Ending   Coverage Ratio
September 30, 2004
    0.82 to 1.00  
December 31, 2004
    0.77 to 1.00  
March 31, 2005
    0.67 to 1.00  
June 30, 2005
    0.61 to 1.00  
September 30, 2005
    0.61 to 1.00  
December 31, 2005
    0.61 to 1.00  
March 31, 2006
    0.74 to 1.00  
June 30, 2006 and each fiscal quarter end thereafter
    1.00 to 1.00  

     (c)       Amendments to Annex A to the Credit Agreement.

     (i)       The following new defined term is hereby added to Annex A to the
Credit Agreement in alphabetical position:

     “Non-Lease Capital Expenditures” means, all Capital Expenditures other than
Capital Expenditures financed by a Capital Lease.

     (ii)       The definition of “EBITDA” set forth in Annex A to the Credit
Agreement is hereby deleted in its entirety and replaced with the following:

           “EBITDA” means, with respect to any fiscal period of the Parent,
Adjusted Net Earnings from Operations, plus, to the extent deducted in the

33



--------------------------------------------------------------------------------



 



determination of Adjusted Net Earnings from Operations for that fiscal period,
Interest Expense, Federal, state, local, foreign and deferred income tax
expense, depreciation and amortization, and restructuring charges, severance
expenses and other non-recurring charges accrued during such period.

     (iii)       definition of “Fixed Charge Coverage Ratio” set forth in Annex
A to the Credit Agreement is hereby deleted in its entirety and replaced with
the following:

     “Fixed Charge Coverage Ratio” means, with respect to any fiscal period of
the Parent, the ratio of (a) EBITDA to (b) Fixed Charges.

     (iv)       The definition of “Fixed Charges” set forth in Annex A to the
Credit Agreement is hereby deleted in its entirety and replaced with the
following:

           “Fixed Charges” means, with respect to any fiscal period of the
Parent and its Subsidiaries on a consolidated basis, without duplication, the
sum of (a) Interest Expense (excluding amortization of deferred financing
costs), (b) scheduled principal payments of Debt (but not Permitted
Prepayments), (c) Federal, state, local and foreign income taxes paid in cash,
(d) the greater of (i) restructuring charges, severance expenses and other
non-recurring charges (“Non-Recurring Charges”) paid during such period and
(ii) the minimum Non-Recurring Charges set forth in the table below,
(e) contributions to the Borrower’s three qualified defined-benefit pension
plans made during such period and (f) the greater of (i) Non-Lease Capital
Expenditures paid in cash during such period and (ii) the minimum Non-Lease
Capital Expenditures set forth in the table below.

                      Minimum Non-Recurring   Minimum Non-Lease If determined  
Charges for the   Capital Expenditures during the fiscal   Four-Quarter Period  
for the Four-Quarter quarter ending below:   then ending   Period then ending
March 31, 2005
  $ 5,599,000     $ 7,857,000  
June 30, 2005
  $ 7,982,000     $ 9,241,000  
September 30, 2005
  $ 9,213,000     $ 9,906,000  
December 31, 2005
  $ 9,931,000     $ 10,461,000  
March 31, 2006
  $ 8,392,000     $ 7,500,000  
Thereafter
  $ 0     $ 0  

34



--------------------------------------------------------------------------------



 



     SECTION 1.02       Representations and Warranties.

     The Borrower hereby represents and warrants to each Lender and the Agent,
on the Second Amendment Effective Date (as hereinafter defined), as follows:

     (a)       After giving effect to this amendment, the representations and
warranties set forth in Article 6 of the Credit Agreement, and in each other
Loan Document, are true and correct in all material respects on and as of the
date hereof and on and as of the Second Amendment Effective Date (as defined in
Section 1.03) with the same effect as if made on and as of the date hereof or
the Second Amendment Effective Date, as the case may be, except to the extent
such representations and warranties expressly relate solely to an early date.

     (b)       Each of the Borrower and the other Credit Parties is in
compliance with all terms and conditions of the Credit Agreement and the other
Loan Documents on its part to be observed and performed and no Default or Event
of Default has occurred and is continuing.

     (c)       The execution, delivery and performance by the Borrower of this
Second Amendment have been duly authorized by the Borrower.

     (d)       This Second Amendment constitutes the legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms, except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency, moratorium, reorganization or other similar laws
affecting the enforcement of creditors’ rights or by the effect of general
equitable principles.

     (e)       The execution, delivery and performance by the Borrower of this
Second Amendment do not and will not conflict with, or constitute a violation or
breach of, or result in the imposition of any Lien upon the property of the
Borrower or any of its Subsidiaries, by reason of the terms of (i) any contract,
mortgage, lease, agreement, indenture, or instrument to which the Borrower is a
party or which is binding upon it, (ii) any Requirement of Law applicable to the
Borrower, or (iii) the certificate or articles of incorporation or by-laws or
the limited liability company or limited partnership agreement of the Borrower.

     SECTION 1.03       Effectiveness.

35



--------------------------------------------------------------------------------



 



     This Second Amendment shall become effective only upon satisfaction of the
following conditions precedent (the first date upon which each such condition
has been satisfied being herein called the “Second Amendment Effective Date”):

     (a)       The Agent shall have received duly executed counterparts of this
Second Amendment which, when taken together, bear the authorized signatures of
the Borrower, the Agent and the Lenders.

     (b)       The Agent and the Lenders shall be satisfied that the
representations and warranties set forth in Section 1.02 of this Second
Amendment are true and correct on and as of the Second Amendment Effective Date
and that no Default or Event of Default has occurred and is continuing on and as
of the Second Amendment Effective Date.

     (c)       The Agent shall have received an amendment fee for the pro rata
benefit of each Lender that has executed a counterpart hereof on or prior to the
date hereof in the aggregate amount of $250,000 in the event that all Lenders so
execute and subject to pro rata reduction to the extent that any one or more
Lenders is not entitled to share in the amendment fee.

     (d)       There shall not be any action pending or any judgment, order or
decree in effect which, in the judgment of the Agent or the Lenders, is likely
to restrain, prevent or impose materially adverse conditions upon the
performance by the Borrower or any other Credit Party of its obligations under
the Credit Agreement or the other Loan Documents.

     (e)       The Agent shall have received such other documents, legal
opinions, instruments and certificates relating to this Second Amendment as it
shall reasonably request and such other documents, legal opinions, instruments
and certificates that shall be reasonably satisfactory in form and substance to
the Agent and the Lenders. All corporate proceedings taken or to be taken in
connection with this Second Amendment and documents incidental thereto whether
or not referred to herein shall be reasonably satisfactory in form and substance
to the Agent and the Lenders.

     SECTION 1.04       Guarantor’s Reaffirmation.

     By its acknowledgement below, the Guarantor hereby (i) consents to the
terms of this Second Amendment, (ii) acknowledges and reaffirms all of its
obligations and undertakings under the Facility Guaranty and (iii) acknowledges
and agrees that the Facility Guaranty is and shall remain in full force and
effect in accordance with the terms thereof.

     SECTION 1.05       Expenses.

     The Borrower shall pay all reasonable out-of-pocket expenses incurred by
Agent in connection with the preparation, negotiation, execution and delivery of
this Second

36



--------------------------------------------------------------------------------



 



Amendment, including, but not limited to, the reasonable fees and disbursements
of counsel to the Agent.

     SECTION 1.06       Cross-References.

     References in this Second Amendment to any Section are, unless otherwise
specified, to such Section of this Second Amendment.

     SECTION 1.07       Instrument Pursuant to Credit Agreement.

     This Second Amendment is a Loan Document executed pursuant to the Credit
Agreement and shall (unless otherwise expressly indicated herein) be construed,
administered and applied in accordance with the terms and provisions of the
Credit Agreement.

     SECTION 1.08       Further Acts.

     Each of the parties to this Second Amendment agrees that at any time and
from time to time upon the written request of any other party, it will execute
and deliver such further documents and do such further acts and things as such
other party may reasonably request in order to effect the purposes of this
Second Amendment.

     SECTION 1.09       Governing Law; Submission to Jurisdiction; Waiver of
Jury Trial.

     (a)       THIS SECOND AMENDMENT AND EACH OF THE OTHER LOAN DOCUMENTS SHALL
BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE PARTIES HERETO DETERMINED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK; PROVIDED THAT THE AGENT
AND THE LENDERS SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

     (b)       ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS SECOND
AMENDMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE
OF NEW YORK IN THE BOROUGH OF MANHATTAN OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND BY EXECUTION AND DELIVERY OF THIS SECOND AMENDMENT,
EACH OF THE BORROWER, EACH OTHER CREDIT PARTY, THE AGENT AND THE LENDERS
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH OF THE BORROWER, EACH OTHER CREDIT PARTY, THE
AGENT AND THE LENDERS IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF THIS SECOND AMENDMENT OR ANY DOCUMENT RELATED

37



--------------------------------------------------------------------------------



 



HERETO. NOTWITHSTANDING THE FOREGOING: (1) THE AGENT AND THE LENDERS SHALL HAVE
THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST THE BORROWER OR ANY OTHER
CREDIT PARTY OR THEIR RESPECTIVE PROPERTY IN THE COURTS OF ANY OTHER
JURISDICTION THE AGENT OR THE LENDERS DEEM NECESSARY OR APPROPRIATE IN ORDER TO
REALIZE ON THE COLLATERAL OR OTHER SECURITY FOR THE OBLIGATIONS AND (2) EACH OF
THE PARTIES HERETO ACKNOWLEDGES THAT ANY APPEALS FROM THE COURTS DESCRIBED IN
THE IMMEDIATELY PRECEDING SENTENCE MAY HAVE TO BE HEARD BY A COURT LOCATED
OUTSIDE THOSE JURISDICTIONS.

     (c)       THE BORROWER AND EACH OTHER CREDIT PARTY HEREBY WAIVES PERSONAL
SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF
PROCESS MAY BE MADE BY REGISTERED MAIL (RETURN RECEIPT REQUESTED) DIRECTED TO
THE BORROWER AT ITS ADDRESS SET FORTH IN SECTION 13.8 OF THE CREDIT AGREEMENT
AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED FIVE (5) DAYS AFTER THE SAME
SHALL HAVE BEEN SO DEPOSITED IN THE U.S. MAILS POSTAGE PREPAID. NOTHING
CONTAINED HEREIN SHALL AFFECT THE RIGHT OF AGENT OR THE LENDERS TO SERVE LEGAL
PROCESS BY ANY OTHER MANNER PERMITTED BY LAW.

     (d)       THE BORROWER, EACH OTHER CREDIT PARTY, THE LENDERS AND THE AGENT
EACH IRREVOCABLY WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS SECOND
AMENDMENT, THE OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY
ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR ANY AGENT-RELATED PERSON,
PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS,
OR OTHERWISE. THE BORROWER, EACH OTHER CREDIT PARTY, THE LENDERS AND THE AGENT
EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT
TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE
THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS
SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE
OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS SECOND AMENDMENT
OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF. THIS WAIVER
SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

38



--------------------------------------------------------------------------------



 



     SECTION 1.10       Counterparts.

     This Second Amendment may be executed in any number of counterparts and by
the different parties hereto in separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.

     SECTION 1.11       Severability.

     In case any provision in or obligation under this Second Amendment or the
other Loan Documents shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

     SECTION 1.12       Benefit of Agreement.

     This Second Amendment shall be binding upon and inure to the benefit of and
be enforceable by the respective successors and assigns of the parties hereto;
provided that the Borrower may not assign or transfer any of its interest
hereunder without the prior written consent of the Lenders.

     SECTION 1.13       Integration.

     This Second Amendment represents the agreement of the Borrower, each other
Credit Party, the Agent and each of the Lenders signatory hereto with respect to
the subject matter hereof, and there are no promises, undertakings,
representations or warranties relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.

     SECTION 1.14       Confirmation.

     Except as expressly amended by the terms hereof, all of the terms of the
Credit Agreement and the other Loan Documents shall continue in full force and
effect and are hereby ratified and confirmed in all respects.

     SECTION 1.15       Loan Documents.

     Except as expressly set forth herein, the amendments provided herein shall
not by implication or otherwise limit, constitute a waiver of, or otherwise
affect the rights and remedies of the Lenders or the Agent under the Amended
Agreement or any other Loan Document, nor shall they constitute a waiver of any
Event of Default, nor shall they alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Amended Agreements or any other Loan Document. Each of the amendments provided
herein shall apply and be effective only with respect to

39



--------------------------------------------------------------------------------



 



the provisions of the Amended Agreement specifically referred to by such
amendments. Except as expressly amended herein, the Amended Agreement and the
other Loan Documents shall continue in full force and effect in accordance with
the provisions thereof. As used in the Amended Agreement, the terms “Agreement”,
“herein”, “hereinafter”, “hereunder”, “hereto” and words of similar import shall
mean, from and after the date hereof, the Amended Agreement.

[Signature Pages to Follow]

40



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of
this Second Amendment to be duly executed and delivered as of the date first
above written.

            BORROWER:


AMERICAN COLOR GRAPHICS, INC.
      By:          /s/ Patrick Kellick       Name:   Patrick Kellick     
Title:   Senior Vice President and Chief
Financial Officer        ADMINISTRATIVE AGENT AND
COLLATERAL AGENT:


BANK OF AMERICA, N.A., as the Agent
      By:          /s/ Jang S. Kim       Name:   Jang S. Kim      Title:   Vice
President        SYNDICATION AGENT:


GECC CAPITAL MARKETS GROUP
INC., as Syndication Agent
      By:          /s/ Alan T. White       Name:   Alan T. White      Title:  
Duly Authorized Signatory        LENDERS:


BANK OF AMERICA, N.A., as a Lender
      By:          /s/ Jang S. Kim       Name:   Jang S. Kim      Title:   Vice
President     

            GENERAL ELECTRIC CAPITAL
CORPORATION, as a Lender
      By:          /s/ Eric A. Schaefer       Name:   Eric A. Schaefer     
Title:   Duly Authorized Signatory        WEBSTER BUSINESS CREDIT
CORPORATION, as a Lender
      By:          /s/ Joseph J. Zautra       Name:   Joseph J. Zautra     
Title:   Vice President     

ACKNOWLEDGED AND AGREED
by the undersigned Guarantor:

ACG HOLDINGS, INC., a Delaware corporation

                  By:          /s/ Patrick Kellick       Name:   Patrick
Kellick      Title:   Senior Vice President and Chief
      Financial Officer     

41